Exhibit 99.1 BioTime,Inc. 6121 Hollis Street Emeryville, CA94608 Tel: 510-350-2940 Fax: 510-350-2948 www.biotimeinc.com For Further Information: Judith Segall(510) 350-2940 BIOTIME LICENSES HUMAN EMBRYONIC STEM CELL TECHNOLOGY FROM THE WISCONSIN ALUMNI RESEARCH FOUNDATION EMERYVILLE, CA, January 9, 2008– BioTime, Inc. (OTCBB: BTIM) announced it has signed a licensing agreement with the Wisconsin Alumni Research Foundation (WARF)to173 patents and patent applications filed internationally relating to human embryonic stem cell technology created by James Thomson at the University of Wisconsin-Madison. BioTime develops blood plasma volume expanders and has recently entered the field of regenerative medicine through its wholly owned subsidiary,Embryome Sciences, Inc., through which it plans to develop new medical and research products using embryonic stem cell technology. Embryome Sciencesplans to develop and commercialize a technology platform called Embryomics™, a collection of research tools that can facilitate stem cell research by providing researchers with new products for the identification, scale-up, and purification of the many cell types that emerge from human embryonic stem cells. “I’m pleased to be able to work with WARF to commercialize our EmbryomicsTMtechnology in the research market.The license of the WARF patents will allow us to manufacture and commercialize human embryonic stem cell-derived cell types and related products for scientists to use in research and in drug discovery,” says BioTime Chief Executive Michael West. WARF, the private, non-profit patenting and licensing organization that supports the University of Wisconsin-Madison, has had a long relationship with BioTime’s West. “We value Dr. West’s efforts through the years to advance the emerging field of regenerative medicine, as well as his support of Dr. Thomson’s research and of
